NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2333-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

THOMAS NIMBLEY,

     Defendant-Appellant.
___________________________

                    Argued November 4, 2019 – Decided November 26, 2019

                    Before Judges Fasciale and Rothstadt.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Municipal Appeal No. 18-
                    024.

                    Timothy Joseph Foley argued the cause for appellant
                    (Foley & Foley, attorneys; Sherry L. Foley and
                    Timothy Joseph Foley, on the briefs).

                    Thomas A. Zelante, Assistant Prosecutor, argued the
                    cause for respondent (Fredric M. Knapp, Morris County
                    Prosecutor, attorney; Kimberly Lauren Tolentino,
                    Assistant Prosecutor, on the brief).

PER CURIAM
      Defendant appeals from his February 4, 2019 de novo conviction for

driving while intoxicated (DWI), N.J.S.A. 39:4-50. Defendant argues the State

produced insufficient observation evidence, the judge did not give proper weight

to his expert, and the judge ignored a BMW report depicting maintenance work

done on his car before the incident. We disagree with these contentions and

affirm.

      We reject defendant's contention that there was insufficient evidence to

find defendant guilty of DWI beyond a reasonable doubt. When a defendant

appeals from a conviction entered in municipal court to the Law Division, the

judge is required to conduct a de novo review of the record, giving "due regard

to the municipal judge's opportunity to view the witnesses and assess

credibility." State v. Golin, 363 N.J. Super. 474, 481 (App. Div. 2003) (citing

State v. Johnson, 42 N.J. 146, 157 (1964)). On appeal from the Law Division,

we determine whether the judge's findings "could reasonably have been reached

on sufficient credible evidence present in the record." Johnson, 42 N.J. at 162.

We do not "'weigh the evidence, assess the creditability of witnesses, or make

conclusions about the evidence.'" State v. Locurto, 157 N.J. 463, 472 (1999)

(quoting State v. Barone, 147 N.J. 599, 615 (1997)). A trial court's legal

conclusions and the legal consequences that flow from established facts are not


                                                                        A-2333-18T2
                                       2
entitled to special deference; they are reviewed de novo. State v. Goodwin, 224
N.J. 102, 110 (2016).

      Defendant drove his car off the roadway, through a split-rail fence, and

then struck a tree, which deployed the airbags and ignited a fire in the car's

engine. An officer arrived at the scene and detected an odor of alcohol from

defendant's breath. The officer observed that defendant's face was flushed, he

had bloodshot eyes, and that he had urinated on himself. Defendant told the

officer that he had two martinis, and the officer administered field sobriety tests,

which defendant failed.

      The arresting officer testified credibly for the State. Defendant called two

witnesses: an expert in field sobriety tests and his medical doctor. The field

sobriety expert admitted he did not see the field tests because they were

conducted off camera. His doctor did not attribute defendant's conduct to

anything other than intoxication. Indeed, defendant declined medical attention

at the scene of the accident. Defendant produced no evidence showing the

accident was related to his BMW.

      An officer’s subjective observation of a defendant is a sufficient ground

to sustain a DWI conviction. State v. Cryan, 363 N.J. Super. 442, 456-57 (App.

Div. 2003) (sustaining DWI conviction based on observations of the defendant’s


                                                                            A-2333-18T2
                                         3
bloodshot eyes, hostility, and strong odor of alcohol); State v. Cleverley, 348
N.J. Super. 455, 465 (App. Div. 2002) (sustaining DWI conviction based on the

officer’s observation of the defendant’s driving without headlights on, inability

to perform field sobriety tests, combativeness, swaying, and detecting an odor

of alcohol on the defendant’s breath); State v. Oliveri, 336 N.J. Super. 244, 251-

52 (App. Div. 2001) (sustaining DWI conviction based on the officer’s

observations of the defendant's watery eyes, slurred and slow speech, staggering,

inability to perform field sobriety tests, and admission to drinking alcohol earlier

in the day).

      The officer who administered the tests and arrested defendant testified that

the weather was clear, the pavement was wet, and the temperature was around

forty-degrees. Although defendant told the officer that "he may have hit some

ice" on the road, the officer inspected the pavement and saw no ice. At first,

defendant asserted he had not been drinking heavily, claiming he only had one

or two martinis. However, defendant eventually admitted he drank two martinis.

      As to the field sobriety tests, the officer testified:

               I asked him to recite the English alphabet out loud so I
               can hear him, and without singing. I asked him to start
               with the letter E, and end with the letter R.
                     ....



                                                                            A-2333-18T2
                                          4
               He started with the letter E, and then began at the
               beginning of the alphabet.

The officer instructed defendant "to count on one hand; one, two, three, four,

four, three, two, one" while defendant touched his fingertips together. He

testified that defendant said he understood his instructions. The officer further

stated that:

               On the first cycle[,] [defendant] did not touch his
               fingertips together as instructed. He then asked if he
               was doing it right, so I demonstrated the test again.
               [Defendant] counted one, two, three, four, one, two,
               three, four, on the second attempt and did not touch his
               fingertips together[.]
                      ....

               [On his final attempt, defendant] counted again, one,
               two, three, four, one, two, three, four, instead of one,
               two, three, four, four, three, two, one.

      He testified that defendant performed the walk-and-turn test on flat

pavement that was clear of debris. The officer said that there were no street

lights present; only the officer's car's headlights and flashlight. He provided

defendant with instructions:

               I advised [defendant] to stand with his left foot on a
               line, we were using the fog line, I believe. With his
               right foot in front of his left foot, with the heel of his
               right foot touching the toe of his left foot, to keep his
               hands at his side and stay in that position. I instructed
               him to take nine heel-to-toe steps; [l]ooking at his feet,
               counting his steps out loud, keeping his hands to his

                                                                            A-2333-18T2
                                           5
             side. After nine steps[,] [I told him to] turn towards his
             left in a counterclockwise fashion and then nine more
             steps heel-to-toe.

The officer also said he demonstrated this test for defendant. He concluded that

defendant failed the test, stating:

             He did not stand with his heel touching his toe in the
             starting position. He did not touch heel-to-toe on the
             first nine steps or the back nine steps. He paused in the
             middle of the test to ask me a question, and he did not
             turn as I instructed him to.

The officer also administered the one-leg stand test, to which he testified:

             I told him to stand with his feet together and his hands
             at his side while I gave instructions. I told him to lift
             either foot, his left foot or his right foot, approximately
             six inches off the ground. Extend his foot and look at
             his foot, and []count out loud 1,001, 1,002, 1,003 until
             I told him to stop.
                    ....

             [A]fter the first few seconds[,] [defendant] told me he
             couldn't do it.

Defendant stepped off the line, and he was not able to do any of the counting

associated with this test. The officer concluded that defendant failed this test.

He also determined that defendant was under the influence because:

             The crash for one, being that he went off the roadway
             for no apparent reason. There was no ice. There were
             no animals that he had mentioned. The odor of alcohol
             on his breath. The fact that he urinated in his pants[,]
             and his performance on the field sobriety tests.

                                                                           A-2333-18T2
                                         6
Based on the above information, defendant's statement that he consumed two

martinis before driving, and the officer's observation that defendant had blood

shot eyes and a flushed face, the officer arrested defendant for DWI.

      The Law Division judge deferred to the Municipal Court judge's

credibility findings. He made his own factual findings that the weather was

clear, the pavement was wet, traffic was light, defendant's eyes were blood shot,

his face was flushed, he urinated in his pants, he admitted to drinking two

martinis, and that his breath smelled of alcohol. Further, after considering the

testimony from defendant's doctor, the judge found that no injury impaired

defendant's lower extremities and cognitive abilities. Moreover, the judge found

defendant failed several field sobriety tests.

      We also reject defendant's contention that the judge failed to give any

weight to his expert’s testimony or the BMW report. We review a trial court’s

evidentiary determinations for an abuse of discretion. State v. Buda, 195 N.J.
278, 294 (2008). An abuse of discretion only arises when there is a "manifest

error or injustice." Hisenaj v. Kuehner, 194 N.J. 6, 20 (2008) (citation omitted).

Such an error occurs when a judge’s "decision [was] made without a rational

explanation, inexplicably departed from established policies, or rested on an




                                                                          A-2333-18T2
                                         7
impermissible basis."     United States v. Scurry, 193 N.J. 492, 504 (2008)

(alteration in original) (citation omitted).

      Defendant called Mr. Joseph Tafuni as an expert in DWI investigations.

The expert opined that the one-leg stand and walk-and-turn tests' reliability was

compromised due to defendant's age, the fact that the roadway was wet, and the

officer's insufficient instructions for the tests. Relating to defendant's age, the

expert stated that "[the walk-and-turn and one-leg stand tests were] researched

[by] the NHTSA[, which] indicates individuals who are [sixty-five] years of age

and above would have difficulty performing [these tests]." As to the walk-and-

turn instructions, he stated:

             I noted that the officer did not use [a] line. It's required
             for police officers to use a real [line] whether it be a
             real line or an imaginary line. That's the focal point for
             a suspect. The officer did not tell [defendant] to
             maintain a starting position, which is the . . . left foot
             on a line, which was not use[d], heel of the right foot
             touching the toe and keeping his arms at his side. He
             did not instruct him to maintain that position.

As to the one-leg stand instructions, he testified:

             [The officer] skipped the maintain the starting position
             . . . . [He] failed to ask [defendant] if he understood the
             starting instructions to that point. The [o]fficer failed
             to instruct [defendant] to keep both legs straight when
             [performing] this test and to keep his arms at his side.
                      ....


                                                                            A-2333-18T2
                                          8
            [However,] we were not able to see this officer
            demonstrating, nor could we see [defendant]
            performing the one-leg stand test[.]

The expert further testified that defendant may have failed because he may have

been distracted by the active scene.

      The Law Division judge specifically addressed this expert's testimony,

noting:

            I have considered [the expert's] testimony and he
            pointed out some issues with . . . the standard field
            sobriety tests[,] but he conceded that he was obviously
            unable to observe the actual execution of the tests, since
            they were performed off camera.
                  ....

            [The expert] was also not privy to the first-hand
            observations made by [the officer], such as the wetness
            of the road, [defendant's] bloodshot eyes, or the scent
            of alcohol on [defendant's] breath.

It is clear from the record that the judge considered the expert's testimony. The

judge made specific findings as to why he gave little weight to this testimony.

      Finally, the judge analyzed the BMW report and determined that there was

no expert testimony showing a causal connection between the car's condition

and the accident. He therefore ruled out any possibility that a mechanical

difficulty caused the accident. As the judge correctly noted, "[t]here was simply

no evidence."


                                                                         A-2333-18T2
                                        9
      We conclude that the judge's findings are based on sufficient credible

evidence present in the record and that there exists sufficient credible evidence

demonstrating defendant was guilty of DWI beyond a reasonable doubt.

      Affirmed.




                                                                         A-2333-18T2
                                      10